MEMORANDUM **
Ramon Sonora-Chavarin appeals from his jury-trial conviction and 24-month sentence for importing marijuana, in violation of 21 U.S.C. §§ 952 and 960, and possession of marijuana with intent to distribute, in violation of 21 U.S.C. § 841(a)(1). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Sonora-Chavarin contends that there was insufficient evidence for the jury to convict him. We disagree. Viewing the evidence in the light most favorable to the government, any rational trier of fact could have found beyond a reasonable doubt that Sonora-Chavarin knew about the 47.5 pounds of marijuana found concealed in his car during a border inspection. See United States v. Diaz-Cardenas, 351 F.3d 404, 407 (9th Cir.2003).
We also reject Sonora-Chavarin’s contention that his sentence was unreasonable. The record reflects the district court judge properly considered the advisory Sentencing Guidelines and the 18 U.S.C. *675§ 3553(a) sentencing factors, and imposed a sentence at the middle of the applicable Guidelines range. See United States v. Plouffe, 445 F.3d 1126, 1131 (9th Cir.), cert. denied, — U.S. -, 126 S.Ct. 2314, 164 L.Ed.2d 832 (2006).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.